Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.483 Filed 01/04/21 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SCOTT ANDREW WITZKE,

                    Plaintiff,                       Civil Case No. 20-12594
                                                     Honorable Linda V. Parker
v.

JEFF DONOFRIO, et. al.,

               Defendants.
__________________________________/

        OPINION AND ORDER GRANTING MOTION TO DISMISS
                         (ECF NO. 16)

      On August 25, 2020, Michigan’s Unemployment Insurance Agency issued a

determination letter stating that Plaintiff Scott Andrew Witzke—who claimed to be

self-employed in 2019 and 2020—was eligible for Pandemic Unemployment

Assistance benefits. Three weeks later, the agency reversed course and issued a

letter stating that he was not. On September 21, Plaintiff initiated this pro se action

pursuant to 42 U.S.C. § 1983 against Defendant Jeff Donofrio, the Director of

Michigan’s Department of Labor and Economic Opportunity,1 and “John Does,”

“other unknown persons in their official capacities,” alleging retaliation in

violation of his First Amendment free speech rights and lack of procedural due



1
 Michigan’s Unemployment Insurance Agency is an agency within the State’s
Department of Labor and Economic Opportunity.
                                    1
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.484 Filed 01/04/21 Page 2 of 17




process in violation of the Due Process Clause of the Fourteenth Amendment.

(ECF No. 1.) On November 2, the Court denied Plaintiff’s Ex Parte Motion for

Temporary Restraining Order or, in the Alternative, Motion for Preliminary

Injunction. (ECF No. 19.)

      Presently before the Court is Defendant Donofrio’s Motion to Dismiss, filed

on October 19, 2020. (ECF No. 16.) Plaintiff did not file a response brief within

the 21 days that followed submission of the motion. On November 10, the Court

ordered Plaintiff to show cause, in writing, by no later than December 1, why

Defendant’s motion should not be granted. (ECF No. 20.) Plaintiff did not

respond to the Court’s order. For the reasons discussed below, the Court grants

Defendant’s motion.2

                          FACTUAL BACKGROUND

      In response to the COVID-19 pandemic, Congress passed the Coronavirus

Aid, Relief, and Economic Security Act (“CARES Act”) on March 27, 2020. Pub.

L. No. 116-136, 134 Stat. 281 (2020). The statute created the Pandemic

Unemployment Assistance (“PUA”) program, which provides unemployment

assistance through state agencies for individuals who are not eligible for regular

unemployment compensation or extended benefits under State or Federal law.



2
 Plaintiff’s claims against the “John Does” are the same as those against
Defendant Donofrio and they fail for the same reasons.
                                         2
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.485 Filed 01/04/21 Page 3 of 17




§ 2102(a)(3)(A)(i).

      To qualify as a “covered individual” and receive PUA benefits, individuals

must self-certify that they are: (1) self-employed; (2) seeking part-time

employment; (3) lack sufficient work history; or (4) otherwise would not qualify

for regular unemployment compensation or extended benefits.

§ 2102(a)(3)(A)(ii)(I, II). Individuals must also self-certify that they are capable of

working, but are unemployed, partially employed, or unable to work due to any

one of 11 reasons related to the COVID-19 pandemic.3 Id. Once approved,



3
 The 11 reasons include: “(aa) the individual has been diagnosed with COVID–19
or is experiencing symptoms of COVID-19 and seeking a medical diagnosis; (bb) a
member of the individual’s household has been diagnosed with COVID-19; (cc)
the individual is providing care for a family member or a member of the
individual’s household who has been diagnosed with COVID-19; (dd) a child or
other person in the household for which the individual has primary caregiving
responsibility is unable to attend school or another facility that is closed as a direct
result of the COVID-19 public health emergency and such school or facility care is
required for the individual to work; (ee) the individual is unable to reach the place
of employment because of a quarantine imposed as a direct result of the COVID-
19 public health emergency; (ff) the individual is unable to reach the place of
employment because the individual has been advised by a health care provider to
self-quarantine due to concerns related to COVID-19; (gg) the individual was
scheduled to commence employment and does not have a job or is unable to reach
the job as a direct result of the COVID-19 public health emergency; (hh) the
individual has become the breadwinner or major support for a household because
the head of the household has died as a direct result of COVID-19; (ii) the
individual has to quit his or her job as a direct result of COVID-19; (jj) the
individual’s place of employment is closed as a direct result of the COVID-19
public health emergency; or (kk) the individual meets any additional criteria
established by the Secretary for unemployment assistance under this section.”
CARES Act, Pub. L. No. 116-136, § 2102(a)(3)(A)(ii)(I, II), 134 Stat. at 313-14.
                                            3
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.486 Filed 01/04/21 Page 4 of 17




individuals may receive up to 39 weeks of benefits for weeks of unemployment

between January 27, 2020, and December 31, 2020. § 2102(c)(1, 2).

      Section 2102(h) of the Cares Act provides that 20 C.F.R. § 625 applies

“[e]xcept as otherwise provided in this section and to the extent that there is a

conflict between [§ 2102] and [20 C.F.R. § 625].” Section 625.9(a)(1) of the

regulations states that “[t]he State agency shall promptly, upon the filing of an

initial application for [PUA], determine whether the individual is eligible, and if

the individual is found to be eligible, the weekly amount of [PUA] payable to the

individual.” 20 C.F.R. § 625.9(a)(1) (emphasis added).

      Section 2102 of the CARES Act further provides that, “[i]n the case of a[n]

individual who is self-employed, . . . the assistance authorized . . . shall be

calculated in accordance with [20 C.F.R. § 625.6].” § 2102(d)(2). Section

625.6(e)(1) of the regulations states that when a state agency determines an

individual’s weekly amount “based solely on the individual’s statement” of self-

employment and wages, “the individual shall furnish documentation to substantiate

the . . . self-employment or wages earned from . . . such . . . self-employment . . . .

[D]ocumentation shall be submitted within 21 calendar days of the filing of the

initial application for [PUA].” Section 625.6(e)(2) of the regulations further states:

             Any individual who fails to submit documentation to
             substantiate employment or self-employment . . . in
             accordance with paragraph (e)(1) of this section, shall be
             determined ineligible for the payment of [PUA] for any
                                           4
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.487 Filed 01/04/21 Page 5 of 17




            week of unemployment due to the [pandemic]. Any
            weeks for which [PUA] was already paid on the
            application prior to the date of the determination of
            ineligibility under this paragraph (e)(2) are overpaid and a
            determination shall be issued in accordance with
            § 625.14(a). In addition, the State agency shall consider
            whether the individual is subject to a disqualification for
            fraud in accordance with the provisions set forth in
            § 625.14(i).

20 C.F.R. § 625.6(e)(2) (emphasis added).

      Michigan, through its Unemployment Insurance Agency (“UIA”), set up a

PUA program for potential applicants. (See ECF No. 1 at Pg. ID 4, ¶ 7.) The UIA

operates a web-based service known as MiWAM, through which individuals apply

for PUA benefits and UIA staff correspond with applicants and provide

determinations. (Id. at Pg. ID 7, ¶ 17.) Michigan’s PUA application notes that

applicants “must provide a statement or proof of income. If proof of income is not

provided, [the applicant] will be paid the minimum benefit amount of $160 per

week. [Applicants] will have until December 26, 2020, to submit proof of income

to increase [their] minimum weekly amount.” (PUA Application, Attachment 6,

ECF No. 13 at Pg. ID 250, 252.)4

      On August 22, 2020, Plaintiff completed a PUA application via MiWAM.



4
 The Court cites to exhibits attached to Defendant’s response to Plaintiff’s Motion
for Preliminary Injunction as they are “items appearing in the record of the case,”
“referred to in the [c]omplaint and [] central to the claims contained therein.”
Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008).
                                           5
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.488 Filed 01/04/21 Page 6 of 17




(ECF No. 1 at Pg. ID 4, ¶ 7.) In his application, Plaintiff self-certified that he was

self-employed in 2019 and 2020, was seeking part-time employment, lacked

sufficient work history, and would not qualify for regular unemployment

compensation or extended benefits. (PUA Application, Attachment 6, ECF No. 13

at Pg. ID 251.) Plaintiff also self-certified that he earned wages while employed in

2019 and 2020.5 (Id.) Plaintiff submitted his application without self-certifying

that he was unemployed or underemployed due to any of the 11 reasons related to

the COVID-19 pandemic, and without uploading documentation substantiating his

prior employment or proof of the wages earned therein. (Id.)

      On August 25, the UIA forwarded Plaintiff a letter titled, “Pandemic

Unemployment Assistance Monetary Determination” (“First Determination

Letter”). (ECF No. 1 at Pg. ID 4, ¶ 9.) The First Determination Letter states:

“Based on information provided, it is determined you qualify for 39.00 weeks of

PUA benefits. Your weekly benefit entitlement is $160.00. This determination is

effective beginning 15-Mar-2020.” (Attachment 7, ECF No. 13 at Pg. ID 263.)

The letter further states:

             If you did not provide any income, you received the
             minimum PUA weekly benefit amount of 160.00. If you
             provided income but did not provide proof of that income
             during your claim filing, you are required to submit proof

5
 Michigan’s PUA application does not request self-certification regarding the
amount of wages. (See PUA Application, Attachment 6, ECF No. 13 at Pg. ID
251.)
                                       6
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.489 Filed 01/04/21 Page 7 of 17




              within 21 days of the mail date of this determination. If
              you do not provide proof of income you have certified to,
              your weekly benefit amount will be reduced to the
              minimum 160.00 payment per week.

(Id.)

        On August 25, the UIA forwarded Plaintiff an additional letter, titled

“Request for Information: Verify Your Identity or Claim Will be Denied.”

(Attachment 8, ECF No. 13 at Pg. ID at 268.) The letter stated that the UIA was

unable to verify Plaintiff’s identity based on the information he provided and

requested that Plaintiff provide proof of his identity. (Id.) Plaintiff forwarded the

requested documents on the same day. (Attachment 9, ECF No. 13 at Pg. ID 273.)

        On August 30, the UIA informed Plaintiff that “[his] identity ha[d] been

successfully verified.” (Id. at Pg. ID 274.) The UIA also wrote: “If you have

continued to certify and there are no other issues on your claim, you can expect to

receive payment within 5 - 7 days.” (Id.) Plaintiff alleges that the status of his

PUA application, as noted by the MiWAM, changed to “Processed — Pending

Payment.” (ECF No. 1 at Pg. ID 5, ¶ 12.)

        On September 10, Plaintiff wrote the UIA, stating in relevant part:

              It has been some time now since the 7-days has elapsed
              and I have not been paid. Moreover, after identity
              verification I certified for two additional weeks and I was
              told that the certification was successful and that I would
              be paid within 24 hours. This, too, did not occur. If I am
              not paid on Friday, September 11, 2020, I am filing a
              lawsuit in the circuit court for a writ of mandamus and
                                           7
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.490 Filed 01/04/21 Page 8 of 17




             temporary restraining order.

(Attachment 10, ECF No. 13 at Pg. ID 276.)

      On September 14, Plaintiff commenced an action for writ of mandamus in

the Washtenaw County Circuit Court, seeking to force Defendant to disburse the

PUA benefits. (ECF No. 1 at Pg. ID 5, ¶ 13 (citing Scott Andrew Witzke v. Jeff

Donofrio, 2020-917-AW).) Plaintiff alleges that, on the same day, shortly after the

state court action was filed, the UIA responded to Plaintiff’s September 10

communication. (Id. at Pg. ID 5, ¶ 14.) The UIA “apologize[d] for the late

response” and stated that Plaintiff’s “benefit payment that is pending has to be

reviewed prior to the payment being released.” (Attachment 10, ECF No. 13 at Pg.

ID 276.) Plaintiff responded 40 minutes later, stating: “So now that I have asked a

court for assistance all of the sudden my status has changed from

‘Processed/Pending Payment’ to ‘No Payment Issued’? Why?” (Id.) Three hours

later, the UIA responded, stating in relevant part:

             The agency needs more information in order to approve
             your payment. Please let us know your employment
             history in 2019 and 2020. When you submitted your
             [PUA] application, you indicated that you worked and
             earned wages in employment, self-employment, 1099
             employer or as a farm worker in 2019 and 2020. The
             agency has no record of your employment wages from
             2019 or 2020. Did you work in 2019 and or 2020 as a
             1099 employee? If so, please let us know the dates of
             employment and the names of each employer. Were you
             self employed during this time period? If so, what is the
             name of your business and what type of work have you
                                            8
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.491 Filed 01/04/21 Page 9 of 17




            been performing? The agency needs your proof of income
            for 2019 and 2020. Please submit copies of 1099, W2
            earnings or income statements from 2019 and 2020.

(Id.) The UIA obtained records that showed Plaintiff earned wages earned in

December 2017, March 2018 and June 2018. (Attachment 11, ECF No. 13 at Pg.

ID 278.)

      The next day, on September 15, Plaintiff received a letter titled, “Pandemic

Unemployment Assistance Monetary Determination” (“Second Determination

Letter”). (Attachment 12, ECF No. 13 at Pg. ID 281.) The Second Determination

Letter stated: “Based on information provided, it is determined that you do not

meet the PUA eligibility requirements” because “[y]ou have not established that

you were employed during 2019 or 2020 which is the prescribed period for

establishing PUA entitlement,” and “[y]ou have not established that your

separation reason is COVID-related.” (Id.)

      On the same day, Plaintiff filed a written “Protest,” triggering the referral of

the case for a hearing before an administrative law judge. (ECF No. 1 at Pg. ID 7,

¶ 16 (citing Attachment 13, ECF No. 13 at Pg. ID 290)); Mich. Comp. Laws

§ 421.32a(1). This administrative appeal remains pending.

                           STANDARD OF REVIEW

      A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of

the complaint. RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134

                                          9
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.492 Filed 01/04/21 Page 10 of 17




(6th Cir. 1996). Under Federal Rule of Civil Procedure 8(a)(2), a pleading must

contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” To survive a motion to dismiss, a complaint need not contain

“detailed factual allegations,” but it must contain more than “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action . . ..”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does not

“suffice if it tenders ‘naked assertions’ devoid of ‘further factual enhancement.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

      As the Supreme Court provided in Iqbal and Twombly, “[t]o survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

plausibility standard “does not impose a probability requirement at the pleading

stage; it simply calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

      In deciding whether the plaintiff has set forth a “plausible” claim, the court

must accept the factual allegations in the complaint as true. Erickson v. Pardus,

551 U.S. 89, 94 (2007). This presumption is not applicable to legal conclusions,

                                           10
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.493 Filed 01/04/21 Page 11 of 17




however. Iqbal, 556 U.S. at 668. Therefore, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555).

      Ordinarily, the court may not consider matters outside the pleadings when

deciding a Rule 12(b)(6) motion to dismiss. Weiner v. Klais & Co., Inc., 108 F.3d

86, 88 (6th Cir. 1997) (citing Hammond v. Baldwin, 866 F.2d 172, 175 (6th Cir.

1989)). A court that considers such matters must first convert the motion to

dismiss to one for summary judgment. See Fed. R. Civ. P 12(d). However,

“[w]hen a court is presented with a Rule 12(b)(6) motion, it may consider the

[c]omplaint and any exhibits attached thereto, public records, items appearing in

the record of the case and exhibits attached to [the] defendant’s motion to dismiss,

so long as they are referred to in the [c]omplaint and are central to the claims

contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430

(6th Cir. 2008).

                                     ANALYSIS

      The Court first turns to whether Defendant violated Plaintiff’s procedural

due process rights. The Fourteenth Amendment provides that “[n]o state shall

deprive any person of life, liberty, or property, without due process of law.” U.S.

Const. amend. XIV, § 1. “In order to establish a procedural due process claim, a

plaintiff must show that (1) he had a life, liberty, or property interest protected by

                                          11
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.494 Filed 01/04/21 Page 12 of 17




the Due Process Clause; (2) he was deprived of this protected interest; and (3) the

state did not afford him adequate procedural rights prior to depriving him of the

property interest.” Albrecht v. Treon, 617 F.3d 890, 894 (6th Cir. 2010) (citing

Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir. 2006) (citation

omitted)).

      “To have a property interest in a benefit, a person clearly must have more

than an abstract need or desire for it. He must have more than a unilateral

expectation of it. He must, instead, have a legitimate claim of entitlement to it.”

Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972). Property interests

“are created and their dimensions are defined by . . . independent source[s]” such

as state and federal statutes. See id. at 576. Such statutes are what “support claims

of entitlement to those benefits.” Id. (suggesting that a claim of entitlement to

benefits must be “grounded in the statute defining eligibility for them”).

      Here, Plaintiff alleges that § 2102(a)(3)(i) and (ii)(I)(ll) of the CARES Act

establish his entitlement to the PUA benefits. (ECF No. 1 at Pg. ID 8, ¶ 22.) The

Court is unpersuaded because, based on Plaintiff’s application, he is not eligible to

receive PUA benefits. Plaintiff self-certified that he was self-employed in 2019

and 2020. (PUA Application, Attachment 6, ECF No. 13 at Pg. ID 251.)

According to 20 C.F.R. § 625.6(e) as made applicable by § 2102(d)(2) of the

CARES Act, individuals are ineligible for PUA benefits for any week of

                                         12
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.495 Filed 01/04/21 Page 13 of 17




unemployment due to the pandemic if they fail to furnish documentation to

substantiate their statement of self-employment or the wages earned therein within

21 calendar days of the filing of the initial PUA application. Plaintiff does not

dispute that he did not provide such documentation. Plaintiff also does not dispute

that he did not self-certify that he was unemployed or underemployed due to one of

the 11 reasons related to the COVID-19 pandemic. For these reasons, Plaintiff is

ineligible for PUA benefits and does not have a property interest in them. See

Roth, 408 U.S. at 576.

      To the extent that Plaintiff alleges that his property interest in the PUA

benefits was established upon receipt and based on the contents of the First

Determination Letter, the Court remains unpersuaded. The regulations, as made

applicable by § 2102(h) of the CARES Act, state that “[t]he provisions of the

applicable State law concerning the . . . authority to undertake[] reconsideration of

a determination pertaining to regular compensation under the applicable State law

shall apply to determinations pertaining to [PUA].” 20 CFR § 625.9(c). In other

words, the federal statutory scheme providing for PUA benefits explains that

determinations are subject to redeterminations as articulated by state law. In light

of this statutory language, an applicant would not be justified in believing the

original determination falls outside the purview of the relevant state’s

redetermination scheme, provided the state’s redetermination scheme is followed.

                                         13
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.496 Filed 01/04/21 Page 14 of 17




Cf. Hamby v. Neel, 368 F.3d 549, 559 (6th Cir. 2004).

       Michigan Compiled Law § 421.32a(1) states:

             Upon application by an interested party for review of a
             determination, upon request for transfer to an
             administrative law judge for a hearing filed with the
             unemployment agency within 30 days after the mailing or
             personal service of a notice of determination, or upon the
             unemployment agency’s own motion within that 30-day
             period, the unemployment agency shall review any
             determination. After review, the unemployment agency
             shall in its discretion issue a redetermination affirming,
             modifying, or reversing the prior determination and stating
             the reasons for the redetermination, or may transfer the
             matter to an administrative law judge for a hearing. If the
             unemployment agency issues a redetermination, it shall
             promptly notify the interested parties of the
             redetermination.

(emphasis added).

       Here, the Court does not see—and Plaintiff has failed to point out—how

Defendant erred in applying Michigan’s statutory redetermination framework. The

Second Determination Letter modified the first and stated the reasons for the

redetermination. (Attachment 12, ECF No. 13 at Pg. ID 281.) The UIA issued the

First Determination Letter on August 25 and issued the Second Determination

Letter—which Plaintiff concedes was a “redetermination” (ECF No. 1 at Pg. ID 9,

¶ 23)—on September 15, which is within the 30 days provided for the agency to tap

into its power to reconsider decisions. Based on this, no reasonable jury could

conclude that issuing the redetermination fell outside the UIA’s powers as

                                         14
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.497 Filed 01/04/21 Page 15 of 17




established by state law.

       The Court recognizes that Plaintiff may have hoped to receive PUA benefits

based upon the UIA’s decision to issue an immediate determination of a weekly

amount, despite Plaintiff’s failure to demonstrate eligibility for the PUA benefits

by self-certifying that he is unemployed because of one of the 11 reasons related to

the COVID-19 pandemic. Nonetheless, Plaintiff is not entitled to PUA benefits,

nor has he otherwise established a protectable property interest sufficient to trigger

due process protections under the Fourteenth Amendment.

       The Court next turns to whether Defendant retaliated against Plaintiff. To

establish a prima facie claim of First Amendment retaliation, Plaintiff must

demonstrate that:

              (1) he engaged in constitutionally protected speech or
              conduct; (2) an adverse action was taken against him that
              would deter a person of ordinary firmness from continuing
              to engage in that conduct; and (3) there is a causal
              connection between elements one and two—that is, the
              adverse action was motivated at least in part by his
              protected conduct.

Scarbrough v. Morgan County Bd. of Educ., 470 F.3d 250, 255 (6th Cir. 2006)

(citing Thaddeus–X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc)).

       Here, Plaintiff alleges:

              Defendant . . . retaliated against [him] for [] invoking the
              state judicial process by seeking a writ of mandamus to
              compel disbursement of approved PUA benefits in a
              timely fashion when, shortly after the filing of the
                                          15
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.498 Filed 01/04/21 Page 16 of 17




             complaint in state court, Plaintiff began getting emails and
             demands for information which is not required by the
             Cares Act (and which has not been required of others who
             have applied for PUA benefits), and, subsequently,
             rendered a “Determination Letter” of denial,
             notwithstanding the fact that a previous Determination had
             been rendered and Plaintiff was afforded no due process
             in connection with what in effect was a “redetermination”
             of Plaintiff’s PUA application.

(ECF No. 1 at Pg. ID 9, ¶ 23.)

      Defendant concedes that seeking a writ of mandamus is constitutionally

protected conduct. (ECF No. 16 at Pg. ID 330 (citing Gable v. Lewis, 201 F.3d

769, 770-771 (6th Cir. 2000)). Even assuming that the issuance of the Second

Determination Letter constituted an adverse action, Defendant argues that

Plaintiff’s claim fails because he has not alleged a causal connection between that

adverse action and his pursuit of a writ of mandamus—instead, Defendant issued

the letter only because Plaintiff was ineligible to receive PUA benefits. (Id.)

Because Plaintiff did not respond to this argument, the Court deems the point

conceded and Plaintiff’s retaliation claim fails. See Doe v. Bredesen, 507 F.3d

998, 1007-08 (6th Cir. 2007) (affirming the district court’s conclusion that the

plaintiff abandoned certain claims by failing to raise them in his brief opposing the

government’s motion to dismiss); Mekani v. Homecomings Fin., LLC, 752 F. Supp.

2d 785, 797 (E.D. Mich. 2010) (stating that where a plaintiff fails to respond to an

argument in a motion to dismiss, “the Court assumes he concedes this point and

                                         16
Case 2:20-cv-12594-LVP-RSW ECF No. 22, PageID.499 Filed 01/04/21 Page 17 of 17




abandons the claim”).

                                 CONCLUSION

      For the reasons set forth above, the Court finds that Plaintiff’s claims cannot

withstand Defendant’s Motion to Dismiss.

      Accordingly,

      IT IS ORDERED that Defendant’s Motion to Dismiss (ECF No. 16) is

GRANTED.

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE


 Dated: January 4, 2021




                                         17
